Citation Nr: 1010853	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-31 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from January 1969 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2005 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2009.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  By a February 2005 decision, the Board denied service 
connection for hepatitis C.

2.  The evidence related to the Veteran's hepatitis C claim 
that was received since the February 2005 Board decision does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim of service connection for hepatitis C.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.1100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Merits of the Claim

The Veteran was denied service connection on a direct basis 
by the RO in a rating decision dated in September 2003.  The 
claim was denied because the evidence did not show that the 
Veteran's hepatitis was incurred in or caused by service.  He 
filed a new claim dated in October 2004 contending that his 
hepatitis C was due to exposure to herbicides.  In a decision 
dated in February 2005 the Board denied service connection 
because the evidence did not show that the Veteran's 
hepatitis was incurred in or caused by service, nor was 
hepatitis C a disease that had been presumptively related to 
herbicide exposure.  

A decision of the Board is a final decision, effective as of 
the date stamped on the face of the decision.  38 C.F.R. § 
20.1100 (2009).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the February 
2005 decision consisted of the Veteran's service treatment 
records (STRs), VA and private treatment records dated 
through 2004, a VA examination in July 2002, articles 
concerning hepatitis C, and the Veteran's testimony at a 
hearing before a Veterans Law Judge in October 2004.  The 
evidence showed that the Veteran was diagnosed with hepatitis 
C in the late 1990s.  The VA examiner opined that the most 
possible explanation for the etiology of the Veteran's 
hepatitis C was from the blood transfusions that the Veteran 
received following a motor vehicle accident in 1979, five 
years following his discharge from service.

The relevant evidence received since the February 2005 denial 
consists of articles concerning hepatitis C, and the 
Veteran's contentions, including testimony at his August 2009 
hearing.  

Having reviewed all of the evidence received since the 
Board's February 2005 denial of service connection, the Board 
finds that there is new evidence that was not previously of 
record, but that none of it tends to substantiate that the 
Veteran's hepatitis C is related to his military service.  No 
nexus between the Veteran's hepatitis C and his military 
service has been shown.  The new evidence does not tend to 
support his claim any differently than the evidence 
previously of record.  Thus, the new evidence is not material 
because it does not, by itself or when considered with 
previous evidence of record, raise a reasonable possibility 
of substantiating the underlying claim.  New and material 
evidence has not been received.

The Board acknowledges the Veteran's contention that he has 
hepatitis C that is related to his military service.  
However, there is no evidence of record showing that the 
Veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of this disability. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2009). 
Consequently, the Veteran's own lay assertions as to the 
etiology of his hepatitis C have no probative value, and 
therefore are not new and material evidence.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised in accordance 
with the provisions of the VCAA in June 2005, November 2005, 
and March 2006.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
Veteran's claim, any timing errors have been cured by the 
RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id.  In the notices, the 
RO mistakenly identified that the last final decision denying 
his service connection claim was a rating decision dated in 
September 2003, when it was actually a decision by the Board 
in February 2005.  However, the notifications provided the 
definition of new and material evidence, and informed the 
Veteran of one of the reasons why his claim was denied; 
namely, that there was no evidence showing that hepatitis C 
is related to exposure to herbicides.  The Board notes that 
although the August 2005 rating decision informed the Veteran 
that his claim was denied by the February 2005 Board 
decision, it did not inform him that the Board denied his 
claim on the bases that there was no nexus to his military 
service and that hepatitis C has not been presumptively 
related to herbicide exposure.  Although the VCAA notices are 
not compliant with Kent, the record also reflects that the 
Veteran testified at his hearing with respect to the 
unsubstantiated elements and why the Board denied his claim 
in February 2005.

In this case, the Board finds that the Veteran's testimony at 
his August 2009 hearing indicates a lack of prejudicial harm 
in that he had actual knowledge of what constitutes new and 
material evidence and what was needed to substantiate the 
underlying claim.  See Sanders v. Nicholson, 487 F.3d 881 
(2007); cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 
3654 (U.S. June 16, 2008) (No. 07-1209); rev'd, Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

The Board also concludes VA's duty to assist has been 
satisfied.  In prior decisions the Veteran's STRs and post-
service medical records were obtained.  

The Board recognizes that the Veteran has not been afforded a 
VA examination regarding his claim.  However, an examination 
is not necessary if no new and material evidence has been 
received.  38 C.F.R. § 3.159(c)(4)(iii).  As explained above, 
the Veteran has not submitted new and material evidence here 
and therefore a VA examination was not required.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for hepatitis C, 
the application to reopen is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


